Title: To Benjamin Franklin from Peter Timothy, 12 June 1777
From: Timothy, Peter
To: Franklin, Benjamin


12 June, 1777.
Peter Timothy presents his most respectful and affectionate Salutes to his good Friend Doct. Franklin, whom he begs Leave (tho’ late) to congratulate upon the high Honours Thirteen United Free and Independent States have conferred upon him, with a unanimous Voice, an Honour not to be surpassed, more especially in Days when Merit seldom meets its due Reward. He begs Leave also to present him, by Mr. Foligné (who he finds has some Knowledge of his Friend) with two Copies of Journals of the Congresses of So. Carolina, from the Time of their Commencement till a new Constitution was framed, of which six are sent; and the like Number, of a Bill for amending the said Constitution (upon which Timothy is exceedingly desirous of having the Doctor’s Remarks; as well as his Instructions on a Plan of Education for his Son Benjamin Franklin, who will enter his 6th Year 21st Nov. next,) with 6 Copies also of Chief Justice Drayton’s Charge to a Grand Jury in October last and a Sett of Gazettes. Timothy has had a Thousand Things to communicate to his Friend; but so incessantly has he been engaged in public Affairs for full Four Years, that whenever, he would make the Attempt (if he had been allowed Time to prosecute it) he was always at a Loss where to begin or where he should end, and has been there by constantly discouraged. As for the Leisure I must have had, the Doctor may judge, when he is told, that the Opposition to Tyranny was raised by a single inconsiderable Man here, under all the Discouragements imaginable, even Gadsden doubting whether it could be attempted; that when the Spirit was raised, it was to be kept up and improved; against strenous and indefatigable open and secret Enemies; and that then, I was both a Member of and Secretary to the Congresses, General Committee, Charles-Town Committee; Chairman, (and did all the Business) of the Committee of Observation and Inspection, in such a Manner as too many well remember; and also Secretary to the Councils of Safety, who, while they existed, sat Day and Night, without a single Day’s Intermission-continually in Motion from Congress to Committee, from Committee to Council, from Council to Inspection, and so on. I say, if my Friend can have an Idea of the Labour I underwent in these Employments, without mentioning the incessant Calls from one Way or other besides, he would wonder how it was possible for one Man to go thro’ it all and preserve his Senses, and admit that it was impossible to indulge in Inclination to private Correspondence. However, as he has now broke the Ice, he proposes to go on, and will convey from Time to Time such Intelligence as in its Nature or Consequences may be important and be glad at all Times to receive and obey any Commands that his Friend may lay on him, or put it in his Power to continue a useful Member of the United States. The Manner in which this is written and sent, the Doctor’s Goodness will pass over, as it is upon a short Warning that Mr. Foligné embarkes in an Hour, and his Messenger waits. Mrs. T. and little Ben join in Salutes. They all say God bless you; so does Dear Sir Your most affectionate and obedient humble Servant
Petr. Timothy.

When the Constitution was framed, I was unanimously chosen Clerk of the Genl. Assembly. I served one Session, wrote to resign; but the Acceptance of my Resignation was refused; and when the new Assembly was chosen I was reelected, and continue in that Office.
Nothing I more anxiously desire than to hear frequently from my worthy Friend, and to receive such Hints and Information as he is capable of giving.

 
Notation: From Peter Timothy
